Citation Nr: 9927546	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-43 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for neck pain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left orbital floor 
fracture with right subcondylar, mandibular symphysis 
fractures with displacement, status post open reduction and 
internal fixation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 until June 
1983.
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1996 
rating decision of the Regional Office (RO) in Roanoke, 
Virginia, which granted claims of entitlement to 
compensation, under the provisions of 38 U.S.C.A. § 1151, for 
neck pain, and left orbital floor fracture with right 
subcondylar, mandibular symphysis fractures with 
displacement, status post open reduction and internal 
fixation.  Each disability was evaluated as 10 percent 
disabling, effective March 1, 1996.  The RO also granted a 
claim for facial lacerations, and denied claims for post-
traumatic stress disorder (PTSD), and special monthly 
compensation.  The veteran appealed the issues of increased 
ratings for his neck pain, and his left orbital floor 
fracture with right subcondylar, mandibular symphysis 
fractures with displacement, status post open reduction and 
internal fixation.  

The Board notes that although the issue of an increased 
rating for facial lacerations was certified for appeal, the 
Board has construed the veteran's testimony as having 
withdrawn this issue from appellate consideration.  

Finally, in January 1998, the RO determined that the veteran 
had failed to perfect his appeal as to its May 1996 denial of 
the claim of entitlement to service connection for PTSD.  
This matter is the subject of the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  As of March 1, 1996, the veteran's service-connected neck 
pain is manifested by complaints of pain, stiffness and 
weakness, and no more than slight limitation of motion, with 
no evidence of cervical spine pathology, muscle atrophy or 
neurological involvement.

2.  As of March 1, 1996, the veteran's left orbital floor 
fracture with right subcondylar, mandibular symphysis 
fractures with displacement, status post open reduction and 
internal fixation, is manifested by complaints of jaw pain, 
with no objective evidence of displacement or limitation of 
motion.


CONCLUSIONS OF LAW

1.  As of March 1, 1996, the criteria for an evaluation in 
excess of 10 percent for neck pain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (1998).

2.  As of March 1, 1996, the criteria for an evaluation in 
excess of 10 percent for service-connected left orbital floor 
fracture with right subcondylar, mandibular symphysis 
fractures with displacement, status post open reduction and 
internal fixation, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R.    §§ 4.7, 4.47, 4.150, 
Diagnostic Code 9904 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in 
such a case it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes various VA and non-VA outpatient and 
examination reports, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

The veteran was injured after a van in which he was riding, 
which was owned and operated by the Department of Veterans 
Affairs, was involved in a motor vehicle accident.  By rating 
decision in May 1996, the RO determined that service 
connection was warranted for neck pain, and left orbital 
floor fracture with right subcondylar, mandibular symphysis 
fractures with displacement, status post open reduction and 
internal fixation, and assigned each disability a 10 percent 
rating, with effective dates of March 1, 1996.  Accordingly, 
the issue is whether a rating in excess of 10 percent is 
warranted for either disability for the period from March 1, 
1996 to the present.   

As a final preliminary matter, the Board notes that the 
service-connected disabilities in issue are not specifically 
listed in the diagnostic codes of the VA's disability rating 
schedule.  Where the particular disability for which the 
veteran is service connected is not listed, it will be 
permissible to rate under a closely related disease or injury 
in which not only are the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).


I.  Neck Pain

The veteran asserts that his neck pain is more than 10 
percent disabling.  Specifically, review of the veteran's 
written statements and the transcript from his hearing shows 
that he complains that his symptomatology includes daily neck 
pain that is not relieved with medication, and that the range 
of motion in his neck is limited.  He also testified that he 
experienced jaw pain and that it hurt when he chews.  

A VA hospital report, dated in January 1996, is remarkable 
for complaints of neck  pain, and notes that the veteran was 
in treatment for substance abuse with a history of heroin 
dependency.  He apparently continually requested narcotics 
for pain, and was placed in a substance abuse relapse 
prevention program.  

In April 1996, the veteran was afforded a VA general medical 
examination.  A review of the examination report shows that 
the range of motion in the veteran's neck was described as 
"fair" (there were no specific clinical findings made as to 
the range of motion).  Pain was noted on motion to the left, 
but the pain was not otherwise described.  A neurological 
examination was normal.  X-rays of the cervical spine was 
negative.  The relevant diagnosis was neck pain with some 
limitation of motion of the cervical spine.  

VA hospital reports, dated in January, September and October 
of 1996, show that the veteran's diagnoses included neck pain 
and heroin dependency.  Physical examinations were 
unremarkabe except for evidence of opiate withdrawal in each 
case. 
  
Records from Lonnie A. Slone, M.D., dated between December 
1995 and August 1996, show that the veteran received 
treatment for neck pain, with no treatment noted between mid-
February and the third week of June.  Of particular note, 
reports dated in February show that Dr. Slone determined that 
the veteran was "approaching maximum chiropractic 
improvement," and that the veteran reported that he was 
"approximately 95 percent improved" from his initial visit.  
The reports dated after March 1, 1996 show that the cervical 
spine was variously reported to have either a full range of 
motion or to have an (unspecified) loss of motion.  Shortly 
after treatment was begun, general improvement was noted, 
although the veteran continually reported various degrees of 
pain.  X-rays were unremarkable except for a loss of lordosis 
and a minimal abnormality at C7.   The impression was 
cervical hyperlordosis, mild.  According to Dr. Slone, the 
veteran failed to return for follow-up treatment in mid-
August 1996.

An examination report from the Atlantic Orthoaedic 
Specialists (AOS), dated in November 1998, shows that the 
veteran complained of neck pain on the left which radiated 
down to the shoulder, with numbness and tingling in the fifth 
finger on the left.  He stated that he had flare-ups about 
three times per week, which lasted all day.  He also reported 
a constant underlying ache, as well as neck stiffness, 
weakness, fatigability and lack of endurance.  On 
examination, the examiner noted active and passive ranges of 
motion in the neck as follows: extension to 45 degrees/45 
degrees; flexion to 12 degrees/18 degrees; left tilt to 18 
degrees/22degrees; right tilt to 18 degrees/25 degrees; left 
rotation to 52 degrees/52 degrees; right rotation to 35 
degrees/35 degrees.  Grip strength was 25 on the right and 
left, respectively.  Motor examination, sensory examination 
and deep tendon reflexes were equal and symmetric in the 
upper extremities.  The examiner noted that although the 
veteran claimed to have pain on motion, there was no 
objective evidence of pain other than facial grimacing.  
There was no spasm or postural abnormality.  There was no 
evidence of atrophy or weakened movement against resistance, 
other than complaints of pain, making the examination 
unreliable.  The examiner stated that there was no increased 
limitation of motion with flare-ups, and further stated that 
any additional disability during flare-ups was based only on 
the veteran's subjective complaints, with no pathology noted.  
The examiner stated that the veteran's C-file had been 
reviewed, and noted that X-rays showed a normal cervical 
spine, and that a CT scan of the brain was normal.  The 
relevant diagnosis was neck pain.

The veteran's neck pain appears to be most analogous to 
limitation of motion of the cervical spine, as contemplated 
in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290, and this is 
the diagnostic code assigned by the RO.  Under DC 5290, a 10 
percent evaluation will be assigned where there is a slight 
limitation of motion in the cervical spine.  A 20 percent 
evaluation will be assigned where the limitation of motion is 
moderate, and a 30 percent evaluation will be assigned where 
the limitation of motion is severe.  38 C.F.R. § 4.71a.

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's cervical strain, 
recurrent, for the period from March 1, 1996 to the present.  
The evidence shows that the veteran sustained a cervical 
spine injury on November 30, 1995, and the medical evidence 
dated subsequent to the accident (with the exception of the 
report from an initial visit to Dr. Slone) does not contain 
any findings for the period from March 1, 1996 to the present 
which show that the veteran has had a range in motion in his 
cervical spine which, when combined with his functional loss 
due to pain and weakness, is more representative of a 
moderate limitation of motion.  In this regard, VA is 
required to take pain symptoms and weakness into account, to 
the extent they are supported by adequate pathology.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995).  In this case, the medical evidence shows 
that the veteran received treatment for neck pain for about 
eight months after his accident, with complaints of pain but 
no evidence of pathology, atrophy or neurological 
involvement.  X-rays were essentially negative.  The veteran 
apparently quickly improved over the course of his treatment, 
and discontinued therapy on his own volition.  Although the 
veteran subsequently complained of neck pain in three VA 
hospital reports, and a VA examination report, (all dated in 
1996), the hospital reports show that his physical 
examinations were unremarkable except for evidence of opiate 
withdrawal, and that his hospitalizations were primarily for 
substance abuse.  The only specific findings showing the 
veteran's range of motion in his cervical spine are the range 
of motion studies in the AOS examination report which are not 
representative of a moderate limitation of motion.  Although 
the veteran has complained of a great deal of neck pain, 
stiffness and weakness, there is a complete lack of evidence 
showing any significant cervical spine pathology, neurologic 
deficit or muscle atrophy.  X-rays of the veteran's cervical 
spine have been essentially normal.  The examiner stated that 
there was no objective evidence of pain other than facial 
grimacing, and that there was no increased limitation of 
motion with flare-ups.  In light of the foregoing, the Board 
concludes that there is no medical or factual basis upon 
which to conclude that a rating in excess of 10 percent is 
warranted even with consideration of functional loss.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5290; DeLuca, 
supra.  To that extent, the written testimony of the veteran 
as to an increased level of severity of the disability at 
issue is unsupported.  As such, a schedular evaluation in 
excess of 10 percent is not for assignment.


II.  Left Orbital Floor Fracture with Right Subcondylar, 
Mandibular Symphysis Fractures with Displacement, Status Post 
Open Reduction and Internal Fixation

In May 1996, the RO granted service connection for left 
orbital floor fracture with right subcondylar, mandibular 
symphysis fractures with displacement, status post open 
reduction and internal fixation (ORIF), evaluated as 10 
percent disabling, effective March 1, 1996.  This disability 
appears to be most analogous to "mandible, malunion of," as 
contemplated in 38 C.F.R. § 4.150, Diagnostic Code (DC) 9904, 
and this is the diagnostic code assigned by the RO.  Under DC 
9904, a 10 percent evaluation will be assigned where there is 
moderate displacement of the mandible, and a 20 percent 
evaluation will be assigned where the displacement is severe.  

The Board initially notes that in September 1998, the RO sent 
the veteran notice that he was scheduled for a VA 
examination.  However, the veteran did not appear for his 
examination in November 1998, and there is no record that he 
requested a rescheduling.  Based on the foregoing, the Board 
will review the claims on the evidence currently of record.  
See 38 C.F.R. § 3.655(b) (1998).

Records from the Williamsburg Community Hospital (WCH) show 
that the veteran was admitted in November 1995 with injuries 
that included a left orbital floor fracture, a right 
subcondylar fracture and a mandibular symphysis fracture that 
was grossly displaced.  X-rays for the mandible revealed 
fractures of the mandible including parasymphyseal fracture 
which was displaced and a right subcondylar fracture without 
significant displacement.  The veteran underwent an open 
reduction, internal fixation of mandible symphysis fracture 
and placement of patient in intermaxillary fixation.  The 
postoperative diagnosis noted multiple mandible fractures.  A 
discharge summary is remarkable for a notation that the 
veteran's intermaxillary fixation was intact, and that the 
veteran reported that his dental occlusion was as it was 
preoperatively.

Records from Lonnie A. Slone, M.D., dated between December 
1995 and August 1996, contain a few reports dated after March 
1, 1996 which show complaints of jaw pain.
 
A review of the veteran's written statements, and the 
transcript from his hearing, held in March 1998, shows that 
the veteran complained of pain on chewing, and occasionally 
when talking.  

Based on the evidence, in the Board's judgment, the clinical 
findings alone do not indicate that there is adequate 
pathology to support a conclusion that the functional loss 
most recently demonstrated more nearly approximates that 
level of disability contemplated by a severe displacement, 
for a 20 percent rating.  See 38 C.F.R.       § 4.7.  In this 
case, although the veteran has complained of jaw pain, none 
of the medical evidence contains objective findings upon 
which to base a higher evaluation.  Accordingly, an 
evaluation in excess of 10 percent under DC 9904 is not 
warranted. 

While the Board has considered whether a 20 percent 
evaluation may be warranted under 38 C.F.R. § 4.150, DC 9905 
(1998), which provides that a 20 percent rating is warranted 
when the inter-incisal range of motion is  21 to 30 
millimeters, given the aforementioned lack of clinical 
findings, to include an absence of findings as to the inter-
incisal range of motion, such an evaluation is not for 
application.

The Board has considered the possibility of entitlement to an 
additional evaluation under 38 C.F.R. §§ 4.40 and 4.45, and 
whether an increased evaluation could be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995).  In this regard, however, there is a complete 
lack of objective findings concerning the disability in 
issue, to include any evidence of loss of jaw motion due to 
pain.  As such, there are no clinical findings that would 
support an evaluation of 20 percent.  Therefore, the Board 
concludes that there is no medical or factual basis upon 
which to conclude that an evaluation in excess of 10 percent 
is warranted under either DC 9904 or DC 9905.  See 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.150, DC's 9904, 
9905.  To that extent, the written testimony of the veteran 
as to an increased level of severity of the disability at 
issue is unsupported.  As such, a schedular evaluation in 
excess of 10 percent is not for assignment.


III.  Conclusion

As a final matter, the Board notes that the veteran's claim 
for service connection for the disabilities in issue was 
received in December 1995, and that the RO has granted 
benefits under 38 C.F.R. § 4.30 (1998) for the veteran's 
hospitalization subsequent to his automobile accident.  These 
benefits ended on the last day of February 1996.  The RO has 
assigned an effective date of March 1, 1996 for the veteran's 
10 percent evaluations.  Given the foregoing, the Board finds 
that the veteran's cervical spine motion and strength, and 
the residuals of his left orbital floor fracture with right 
subcondylar, mandibular symphysis fractures with 
displacement, status post ORIF, have been representative of a 
degree of impairment such that a 10 percent rating for each 
disability is warranted for the period from March 1, 1996 to 
the present.  See 38 C.F.R. § 3.400(b)(2)(i) (1998).  
Therefore, the record should be viewed as showing that the 
veteran's neck pain, and left orbital floor fracture with 
right subcondylar, mandibular symphysis fractures with 
displacement, status post ORIF, met the criteria for a 10 
percent rating as of March 1, 1996.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the Board does 
not have jurisdiction to assign an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents of testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disabilities, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board has considered the 
veteran's statements that he lost a job as a welder due to 
neck pain.  However, the record is devoid of evidence which 
shows that the veteran has lost work due to either of the 
service-connected disabilities in issue, or that these 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In addition, a letter 
from a production resources superintendent of the Norfolk 
Naval Shipyard, dated in April 1998, indicates that the 
veteran was discharged from employment as a welder because he 
failed to maintain eligibility for access to classified 
information and/or sensitive areas.  Thus, the record does 
not present an exceptional case where his currently assigned 
evaluations are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignments of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In finding that increased ratings are not warranted for the 
veteran's neck pain, and left orbital floor fracture with 
right subcondylar, mandibular symphysis fractures with 
displacement, status post ORIF, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected neck pain is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left orbital floor fracture with right 
subcondylar, mandibular symphysis fractures with 
displacement, status post ORIF, is denied.


REMAND

In January 1998, the RO determined that the veteran had 
failed to perfect his appeal as to its May 1996 denial of the 
claim of entitlement to service connection for PTSD.  Later 
in January 1998, a letter was received from the veteran's 
representative expressing disagreement with the RO's 
decision, and it was requested that a statement of the case 
be issued.  In such a case, although the Board has the 
jurisdiction-indeed, the obligation-to assess its 
jurisdiction, this obligation cannot come at the expense of 
the procedural rights that belong to an applicant for VA 
benefits who has had no opportunity to present evidence or 
argument on that jurisdictional issue.  Accordingly, because 
the RO has not yet issued a statement of the case on the 
question of whether the appellant has filed a timely 
Substantive Appeal regarding the May 1996 denial of service 
connection for PTSD, a remand is required so that the RO may 
issue a statement of the case.  See Marsh v. West, 11 Vet. 
App. 468 (1998).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

The RO should furnish the veteran and his 
representative an appropriate Statement 
of the Case with regard to the issue of 
whether the appellant has filed a timely 
Substantive Appeal regarding the May 1996 
denial of service connection for PTSD, 
and afford them a reasonable opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  The veteran is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal. 





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

